 

[ex10-1logo.jpg]

 

Our Ref:          011L122256-RL

Date: 21 March 2012

Hong Kong Highpower Technology Company Limited

Unit 12 15/F Technology Park

18 On Lai Street

Shek Mun

Shatin

 

Dear Sir(s)

 

Re: Term Loan I for USD2,600,000.00 and Term Loan II for HKD20,000,000.00  
Facility Letter dated, 29 August 2011 (the “Facility Letter”)

 

We refer to the Facility Letter and are pleased to advise that the captioned
facilities will continue to be made available to your company on the terms and
conditions stipulated in the Facility Letter except the following terms are
replaced as below:-

 

1. Final Maturity Date: Term Loan I: 28 March 2013
Term Loan II: 7 September 2012       2. Term Loan I Interest Rate: 3% per annum
above LIBOR           LIBOR means the London Interbank Offered Rate which shall
be determined by the Lender by reference to the Reuters LIBOR page (or its
replacement) as of 11:00 a.m. (London Time) two London Business Days prior to
the beginning of each Interest Period.       3. Term Loan I Handling Fee:
Non-refundable handling fee of 0.25% flat on the total Term Loan I Facility
amount payable to the Lender within 7 Business Days after the Borrower’s
acceptance of this Letter, but not later than 30 March 2012.

 

The granting of the banking facility is subject to our usual terms and
conditions for banking facilities granted to customers. Kindly confirm your
acceptance of the above terms and conditions by signing and returning to us the
duplicate of this letter on or before 30 March 2012.

 

Yours faithfully
For Wing Lung Bank Limited

 

/s/ [Illegible Signature] /s/ [Illegible Signature]  

Authorised Signatures

 

We accept the above terms and conditions

 

/s/ Dang Yu Pan   Borrower(s) & Surety(ies): Hong Kong Highpower Technology
Company Limited Date:  

 

 

 

 

CERTIFIED EXTRACT OF BOARD RESOLUTIONS

 

HONG KONG HIGHPOWER TECHNOLOGY COMPANY LIMITED (“Company”)

 

We certify that the following is a true extract of the resolutions of the
Directors of the Company duly passed in accordance with the Company’s Articles
of Association on ________________________, which resolutions have not been
amended, varied, rescinded or revoked and are in full force and effect:

 

IT WAS RESOLVED that:

 

1.It is in the commercial interest and corporate benefit of the Company to enter
into and accept the provisions of the facility letter (“Facility Letter”) of
Wing Lung Bank Limited (“Bank”) dated 29 August 2011 as amended by the
supplemental facility dated 21 March 2012, together with the Bank’s Terms and
Conditions for Facilities (as amended by the Bank from time to time)
(collectively the “Documents”).

 

2.The entry into, borrowing under, incurring and performance by the Company of
its obligations under, and the transactions contemplated by, the Documents are
authorised.

 

3.Any                                of the authorized representatives
(“Authorized Representatives”) whose specimen signatures appear below are
authorised for and on behalf of and so as to bind the Company to sign the
Facility Letter, to deliver the signed Facility Letter to the Bank, to make any
request to utilise any of the facilities under the Facility Letter, and to sign
and deliver all other documents, notices and communications required or
permitted to be given by or on behalf of the Company under or for the purposes
of the Documents or the transactions contemplated thereby.

 

Authorized Representatives:

 

Name (in block letters) / Title  

Specimen Signature

/s/ Dang Yu Pan

                       

 

4.Any                                of the Authorized Representatives is/are
authorised, in the name and on behalf of the Company and from time to time, to
do any and all other things and to sign and deliver any and all documents which
such Authorized Representative(s) consider(s) necessary or desirable in
connection with finalizing, giving effect to and completing the Documents or the
transactions contemplated thereby. If required, the Common Seal of the Company
may be affixed onto any documents and any such Authorized Representative(s) may
sign such documents.

 

 

 

 

5.These resolutions be communicated to the Bank and will remain in effect until
an amending resolution has been sent to and acted on by the Bank. These
resolutions will be binding notwithstanding any change in the Company’s
constitution. A copy of any resolution of the Directors of the Company, if
certified by a Director of the Company, may be accepted and acted on by the Bank
without any enquiry.

 

Certified by:

 

/s/ Dang Yu Pan   Name in block letters:   Director  

 

Date:

 



- 3 -

